PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


J.S., a minor, by his mother Sharon        
Duck,
                  Plaintiff-Appellant,
                 and
SHARON DUCK,
                              Plaintiff,
                  v.                               No. 03-2446
ISLE OF WIGHT COUNTY SCHOOL
BOARD; MICHAEL W. MCPHERSON,
Superintendent of the Isle of Wight
County Schools; TED DURNIAK,
Director, Special Education, Isle of
Wight County Schools,
               Defendants-Appellees.
                                           
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Tommy E. Miller, Magistrate Judge.
                           (CA-03-53-2)

                       Argued: September 30, 2004

                        Decided: March 30, 2005

       Before MICHAEL and DUNCAN, Circuit Judges, and
       Roger W. TITUS, United States District Judge for the
            District of Maryland, sitting by designation.



Reversed in part, affirmed in part, and remanded by published opin-
ion. Judge Duncan wrote the opinion, in which Judge Michael joined.
Judge Titus wrote a concurring opinion.
2             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
                               COUNSEL

John Warren Hart, BEATON & HART, P.C., Virginia Beach, Vir-
ginia, for Appellant. Kevin Joseph Cosgrove, HUNTON & WIL-
LIAMS, Norfolk, Virginia, for Appellees.


                                OPINION

DUNCAN, Circuit Judge:

   J.S. and his mother, Sharon Duck, sued the Isle of Wight County
(Virginia) School Board, superintendent, and special education direc-
tor, alleging violations of the Individuals with Disabilities Education
Act ("IDEA"), 20 U.S.C. § 1400 et seq., section 504 of the Rehabilita-
tion Act of 1973, 29 U.S.C. § 794, and 42 U.S.C. § 1983. The plain-
tiffs sought equitable and monetary relief on the grounds that the
defendants failed to provide J.S. with special education services while
he was a student at Carrsville Elementary School. The defendants
conceded liability for violating the IDEA and entered into an agree-
ment with the plaintiffs resolving all claims under this statute. The
district court granted summary judgment for the defendants on J.S.’s
claims under the Rehabilitation Act and § 1983.1 We affirm the order
granting summary judgment on J.S.’s § 1983 claim. However, we
reverse the award of summary judgment as to his claim under the
Rehabilitation Act and remand this case for proceedings consistent
with this opinion.

                                     I.

  J.S. was born on May 4, 1989. In September 1994, he started kin-
dergarten at Joseph P. King Elementary School ("J.P. King") in
Franklin City, Virginia. In November 1994, Mrs. Duck grew con-
    1
   Pursuant to the Federal Magistrate Judge Act, 28 U.S.C. § 636(c)(1),
and Rule 72 of the United States District Court for the Eastern District
of Virginia, this case was referred to a federal magistrate judge for a final
decision on August 12, 2003. For ease of reference, we refer to the pro-
ceedings below as the "district court" proceedings.
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                   3
cerned about J.S.’s progress in kindergarten and requested that the
school evaluate J.S. for a possible learning disability. After several
evaluations, the school determined that J.S. was a disabled child eligi-
ble to receive special assistance in the classroom.

   In July 1996, after J.S. completed his first grade year at J.P. King,
the school prepared an Individualized Education Program ("IEP") to
commence when J.S. began the second grade in September 1996.2
Mrs. Duck participated in the preparation of J.S.’s IEP and agreed to
accept the special education services offered by the school. J.S. never-
theless struggled through the second grade. As a result, J.S.’s teachers
and Mrs. Duck formulated a new IEP and agreed that J.S. would
repeat the second grade for the 1997-1998 school year. After success-
fully completing the second grade, J.S. began the third grade at J.P.
King in September 1998. The parties disagree as to whether the
Franklin City Schools implemented an IEP for the 1998-1999 school
year. Although Mrs. Duck contends that J.S. had an IEP for the third
grade, no record of an IEP was produced in the district court.

   After his third grade year, J.S. and Mrs. Duck moved to Isle of
Wight County. On August 17, 1999, Mrs. Duck completed a registra-
tion form to enroll J.S. in the Isle of Wight County Schools. The form
asked "Has this child been identified for Special Education, Gifted
and Talented Programs, or Alternative Education Programs?" J.A. at
102. Mrs. Duck checked the box indicating "yes" on the registration
form. In addition, someone wrote the phrase "1997 Special Ed."
below the "yes" box on the registration form, apparently to indicate
that J.S. had last been enrolled in an IEP for the 1997-1998 school
year. Mrs. Duck, however, denies that this was her handwriting.

  In September 1999, when J.S. started the fourth grade at Carrsville
  2
   In accordance with the IDEA’s mandate that states guarantee all chil-
dren with disabilities "a free appropriate public education," 20 U.S.C.
§ 1400(d)(1)(A), "[t]he IEP is a written statement that sets forth the
child’s present performance level, goals and objectives, specific services
that will enable the child to meet those goals, and evaluation criteria and
procedures to determine whether the child has met the goals." Associa-
tion for Cmty. Living in Colorado v. Romer, 992 F.2d 1040, 1043 (10th
Cir. 1993).
4            J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
Elementary School, there was no IEP in place, and he was not
enrolled in any special education classes. In October 1999, Mrs. Duck
observed that J.S. was having trouble in school, and she requested a
meeting with school officials. On November 12, 1999, the principal,
special education coordinator, and several teachers met to discuss
J.S.’s performance in school. Mrs. Duck could not attend the meeting,
but she sent J.S.’s grandmother to attend in her place. At the meeting,
the school representatives indicated that J.S. was doing somewhere
between "OK" and "fair" in the regular classroom without special
assistance. Accordingly, they decided that J.S. would not be placed in
special education classes. Mrs. Duck did not agree with this decision,
but the defendants failed to notify Mrs. Duck of her right to an appeal.
As a result, Mrs. Duck did not challenge the November decision.

   During J.S.’s fifth grade year, Mrs. Duck requested that the school
evaluate J.S. to determine whether he could receive special education
assistance. Her efforts to have J.S. tested, however, proved unsuccess-
ful. In September 2001, J.S. entered the sixth grade at Windsor Mid-
dle School. After his schoolwork continued to suffer, J.S. was
evaluated and the school determined that he was learning disabled and
therefore eligible to receive special education services. Mrs. Duck and
the school thereafter formulated an IEP, and J.S. was placed in special
education classes beginning in the summer between sixth and seventh
grade.

   On January 17, 2003, Mrs. Duck filed a complaint in the United
States District Court for the Eastern District of Virginia, asserting
claims against the defendants for herself as well as J.S.. The Com-
plaint alleged that the defendants denied J.S. a proper education by
not providing him with special education services for the three years
that he was a student at Carrsville Elementary School—namely, from
the fourth through the sixth grade. Count I of the Complaint asserted
a violation of the IDEA on the grounds that (1) an IEP was allegedly
in place with the Franklin City Public Schools when J.S. transferred
to Carrsville Elementary School for the fourth grade, and (2) the
defendants were therefore obligated to confirm that J.S. was no longer
a child with a disability before terminating his special education
services.3 Count II alleged that the defendants discriminated against
  3
    In relevant part, the IDEA provides that "a local educational agency
shall evaluate a child with a disability in accordance with this section
before determining that the child is no longer a child with a disability."
20 U.S.C. § 1414(c)(5)(A).
               J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                  5
J.S. on the basis of his disability in violation of the Rehabilitation Act.5
      4

Finally, Count III asserted a violation of the plaintiffs’ civil rights
under 42 U.S.C. § 1983.

   On the grounds that no record of an active IEP existed when J.S.
transferred to Carrsville, the defendants answered and denied that
they were obligated to determine his eligibility for educational assis-
tance. Nevertheless, the defendants admitted that they violated the
procedural requirements of the IDEA by failing to inform Mrs. Duck
of her right to appeal the school’s determination that J.S. would not
be placed in special education classes.6 The parties subsequently
resolved Count I of the Complaint, with the defendants agreeing both
to comply with all applicable provisions of the IDEA, and to pay the
costs and attorney’s fees associated with the plaintiffs’ claims under
the IDEA.

   The defendants moved for summary judgment, however, on Count
II of the Complaint. Specifically, the defendants observed that the
Rehabilitation Act does not contain a statute of limitations, and that
the federal "borrowing" doctrine therefore requires the selection of the
most analogous statute of limitations under state law. See Wilson v.
Garcia, 471 U.S. 261, 266-67 (1985). The parties agreed that the one-
year limitations period provided by the Virginia Rights of Persons
  4
     Count II of the Complaint was filed in J.S.’s name only, while Counts
I and III sought relief for both J.S. and Mrs. Duck.
   5
     Section 504 of the Rehabilitation Act provides that:
      No otherwise qualified individual with a disability in the United
      States . . . shall, solely by reason of her or his disability, be
      excluded from the participation in, be denied the benefits of, or
      be subjected to discrimination under any program or activity
      receiving Federal financial assistance . . . .
29 U.S.C. § 794(a). There is no dispute that Carrsville Elementary
School received federal financial assistance at all times relevant to these
proceedings.
   6
     The IDEA required the defendants to provide Mrs. Duck with a "pro-
cedural safeguards notice," explaining her right to appeal the determina-
tion that J.S. was not eligible to receive special education assistance. 20
U.S.C. § 1415(d)(1)&(2).
6                J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
with Disabilities Act, Va. Code Ann. § 51.5-46(B) (Michie 2004),
was most applicable to federal claims under the Rehabilitation Act.
The defendants contended that under the borrowing doctrine, J.S.’s
claim under the Rehabilitation Act was subject not only to the one-
year limitations period provided by the Virginia statute, but also to the
requirement in the statute that plaintiffs provide written notice of a
claim to the defendant within 180 days of the alleged discriminatory
practice. Id.7 J.S. did not provide the defendants with written notice
of his claim under the Rehabilitation Act within 180 days of the deter-
mination that he would not receive special education services. Thus,
the defendants argued that J.S.’s non-compliance with the notice pro-
vision in the Virginia statute required the dismissal of his Rehabilita-
tion Act claim.8 The district court agreed and accordingly granted the
defendants’ motion for summary judgment on Count II of the Com-
plaint. The district court also granted summary judgment for the
defendants on Count III, holding that under our decision in Sellers v.
School Board of Manassas, 141 F.3d 524 (4th Cir. 1998), the plain-
tiffs’ claims under § 1983 were nothing more than a prohibited
attempt to recover money damages for a violation of the IDEA.

  J.S., through Mrs. Duck, now appeals the dismissal of his claims
under the Rehabilitation Act and § 1983.9
    7
     In pertinent part, the Virginia statute provides that:
        An action may be commenced pursuant to this section any time
        within one year of the occurrence of any violation of rights under
        this chapter. However, such action shall be forever barred unless
        such claimant or his agent, attorney or representative has com-
        menced such action or has filed by registered mail a written
        statement of the nature of the claim with the potential defendant
        or defendants within 180 days of the occurrence of the alleged
        violation.
Va. Code Ann. § 51.5-46(B).
   8
     The statute of limitations was tolled during the period of J.S.’s
infancy. Va. Code Ann. § 8.01-229(A)(1) (Michie 2004). Thus, there is
no dispute concerning J.S.’s compliance with the applicable limitations
period.
   9
     Mrs. Duck does not appeal any judgment of the district court with
respect to her claims.
                J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                    7
                                      II.

   We review de novo the order granting summary judgment on
Counts II and III of the Complaint. Coons v. Secretary of the Trea-
sury, 383 F.3d 879, 884 (9th Cir. 2004). Viewing the evidence in the
light most favorable to J.S., and drawing all reasonable inferences in
his favor, we must determine whether the district court correctly
applied the relevant substantive law and whether there are any genu-
ine issues of material fact to warrant a trial on the merits. Id. On
appeal, J.S. contends that the federal "borrowing" doctrine does not
authorize the application of the Virginia timely-notice provision to his
federal claim under the Rehabilitation Act. Secondly, J.S. challenges
the denial of his claim for monetary damages under § 1983. We
address each issue in turn.

                           III. Rehabilitation Act

A. Analytical Framework of Federal "Borrowing" Doctrine

   "[F]ederal law is frequently ‘deficient’ in that it does not supply the
complete legal framework necessary to the fair adjudication of federal
causes of action." Brown v. United States, 742 F.2d 1498, 1503 (D.C.
Cir. 1984) (en banc). More precisely, "[a]lthough federal law may
establish rights, . . . federal law does not always include the proce-
dural or quasi-procedural elements that are generally considered nec-
essary to the fair litigation of its causes of action." Id. (internal
quotations omitted). Accordingly, when facing deficiencies in federal
law, the borrowing doctrine authorizes courts to "look to other
sources of law to ‘borrow’ appropriate provisions." Id.

  With respect to federal civil rights actions, Congress has expressly
codified this common-law borrowing doctrine in 42 U.S.C. § 1988.10
  10
    The text of § 1988 provides, in relevant part, that if a civil rights stat-
ute is
       deficient in the provisions necessary to furnish suitable remedies
       and punish offenses against law, the common law, as modified
       and changed by the constitution and statutes of the State wherein
       the court having jurisdiction of such civil or criminal cause is
8             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
The statute provides a three-part framework for courts to follow when
faced with apparent deficiencies in federal law. Specifically,

     Section 1988 establishes a three-step process for the selec-
     tion of the appropriate substantive law in civil rights actions.
     First, it is to be determined whether federal civil rights law
     is deficient in that it fails to furnish a particular rule; if it is
     deficient, the most closely analogous state law may fill the
     vacuum only if it is consistent with the meaning and purpose
     of constitutional and federal statutory law. If state law is
     inconsistent, it must be disregarded in favor of the federal
     common law.

Bass v. Wallenstein, 769 F.2d 1173, 1188 (7th Cir. 1985); see also
Wilson, 471 U.S. at 267 (establishing three-part framework for incor-
porating state law provisions into federal law).

   Relevant to this appeal, the Rehabilitation Act is a federal civil
rights statute,11 and thus the three-step framework provided by § 1988
governs the selection of appropriate state law rules to fill deficiencies
in the federal statute. See McCullough v. Branch Banking & Trust
Co., 35 F.3d 127, 129 (4th Cir. 1994); Wolsky v. Medical Coll. of
Hampton Rds., 1 F.3d 222, 223 (4th Cir. 1993); see also Holmes v.
Texas A&M Univ., 145 F.3d 681, 684 (5th Cir. 1998) ("The selection
of a limitations period applicable to Rehabilitation Act cases is gov-
erned by 42 U.S.C. § 1988(a) . . . ."). The district court in this case
applied two distinct provisions of Virginia law to J.S.’s federal cause
of action under the Rehabilitation Act: (a) the one-year statute of limi-
tations provided by the Virginia Rights of Persons with Disabilities

    held, so far as the same is not inconsistent with the Constitution
    and laws of the United States, shall be extended to and govern
    the said courts in the trial and disposition of the cause . . . .
42 U.S.C. § 1988(a) (2005).
   11
      Section 504 of the Rehabilitation Act is "commonly known as the
civil rights bill of the disabled," Americans Disabled for Accessible Pub-
lic Transp. v. Skinner, 881 F.2d 1184, 1187 (3d Cir. 1989) (en banc), or
the "cornerstone of the civil rights movement of the mobility-impaired."
Id. at 1205 (Mansmann, J., concurring in part and dissenting in part).
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                   9
Act, and (b) the 180-day notice-of-claim provision contained within
the same Virginia statute. We address each decision separately in
accordance with the three-step framework established by § 1988.

B. Statute of Limitations

   Under § 1988, we first analyze whether the Rehabilitation Act was
deficient for want of a limitations period. Brown, 742 F.2d at 1504
("Because the practice of borrowing presupposes a need to fill a defi-
ciency in the federal scheme, a court must first look to see if there is
indeed such a deficiency."). As the Seventh Circuit observed in
Jaworski v. Schmidt, 684 F.2d 498 (7th Cir. 1982): "State law is to
be resorted to in resolving an issue if, and only if, federal law is defi-
cient, and if, and only if, state law ‘is not inconsistent with the consti-
tution and laws of the United States.’" Id. at 500 (quoting 42 U.S.C.
§ 1988(a)) (emphasis added).

   The Rehabilitation Act is indeed deficient without a statute of limi-
tations to govern the federal cause of action. In fact, the most com-
mon deficiency in a federal statute that triggers the borrowing
doctrine is the absence of a limitations period. Brown, 742 F.2d at
1505. As the D.C. Circuit observed in Brown, "the absence of a stat-
ute of limitations is an egregious gap in a cause of action. Whatever
the source of a cause of action, some clear end to one’s liberty to
commence suit is necessary." Id. (emphasis in original). As a result,
the district court was justified in looking to state law to supply an
appropriate limitations period for J.S.’s cause of action under the
Rehabilitation Act.

   With respect to the second and third prongs of the borrowing anal-
ysis, we observed in Wolsky that "[t]he Virginia Rights of Persons
with Disabilities Act was modeled after and is almost identical to the
Rehabilitation Act." Wolsky, 1 F.3d at 224. Accordingly, we held that
it is consistent with federal law to apply the one-year limitations
period in the Virginia statute to claims under the Rehabilitation Act.
Id. at 225. The district court was therefore correct in adopting the one-
year limitations period provided by the Virginia statute as the limita-
tions period for J.S.’s federal claim under the Rehabilitation Act.
10           J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
C. Notice-of-Claims Provision

   As noted earlier, the district court granted summary judgment on
J.S.’s Rehabilitation Act claim on the grounds that he failed to com-
ply with the timely-notice provision of the Virginia Rights of Persons
with Disabilities Act. The defendants argued, and the district court
agreed, that the Virginia notice requirement was applicable to federal
claims under the Rehabilitation Act because the notice provision is
consistent with the goals underlying the federal statute. Specifically,
the defendants contended that Congress enacted the Rehabilitation
Act to accomplish objectives that are similar to those advanced by the
Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12112 et seq.,
a federal statute that requires plaintiffs to provide timely notice of a
discrimination claim.12 The ADA’s notice requirement "serves the
goal of prompt notification . . . and swift resolution of the conflict."
McCullough, 35 F.3d at 131. Inasmuch as the Virginia notice require-
ment serves the same goals,13 the defendants argued that application
of the notice provision to claims under the Rehabilitation Act is con-
sistent with federal law as required by § 1988.

  For his part, J.S. contends that the application of the notice require-
ment to his claim under the Rehabilitation Act is pre-empted by the
Supremacy Clause of the United States Constitution.14 He argues that
  12
     Claimants under the ADA must file a charge of discrimination with
the Equal Employment Opportunity Commission ("EEOC") within 180
days of the alleged discriminatory practice. 42 U.S.C. § 12117(a); 42
U.S.C. § 2000e-5(e)(1). The period is extended to a maximum of 300
days if the plaintiff initially commenced administrative proceedings with
a state or local agency. 42 U.S.C. § 2000e-5(e)(1). Plaintiffs must serve
notice of this charge upon the defendant within ten days of its filing with
the EEOC. Id. Significantly, we have observed that "[t]he federal polices
behind the ADA and the Rehabilitation Act are similar, since both stat-
utes were enacted, at least in part, to help disabled persons find and
maintain employment." McCullough, 35 F.3d at 131.
  13
     See Crewe v. Marler, 319 S.E.2d 748, 749 (Va. 1984) (notice rule
enables defendants to "make prompt investigation of tort claims" and
"avoid the expense and delay of litigation by making voluntary settle-
ments with claimants.").
  14
     The Supremacy Clause provides that:
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                  11
the imposition of the notice requirement "adds an additional element
of proof to [his] federal cause of action," and that the Supremacy
Clause forbids state efforts to change or curtail a federal right. Appel-
lants’ Br. at 10.

   Both parties, however, overlook the threshold analysis required by
§ 1988: that is, whether the Rehabilitation Act is deficient without a
notice-of-claims provision. By its terms, § 1988 authorizes the adop-
tion of a particular state rule "if, and only if, federal law is deficient"
without it. Jaworski, 684 F.2d at 500; see also 42 U.S.C. § 1988(a).
For the reasons that follow, we are constrained to hold that there is
no deficiency in the Rehabilitation Act that authorizes the adoption of
a state notice-of-claims provision pursuant to § 1988.

(1) Deficiency Analysis

   First, we note that the deficiency established by the lack of a limi-
tations period in the Rehabilitation Act is not, of itself, license to
incorporate additional state law into the federal statute. Instead, "we
borrow only what is necessary to fill the gap left by Congress." West
v. Conrail, 481 U.S. 35, 39 n.6 (1987). Thus, the notice-of-claim pro-
vision in the Virginia statute must be analyzed independently to deter-
mine whether its application to J.S.’s claim under the Rehabilitation
Act is permissible under § 1988.

   We are not aware of a single court that has held that the Rehabilita-
tion Act is deficient for the lack of a notice-of-claim provision. This
is for good reason; such rules are not "necessary to the fair litigation"
of the federal cause of action. Brown, 742 F.2d at 1503. In Brown, for
example, the D.C. Circuit held that the federal scheme for litigating

    This Constitution, and the Laws of the United States which shall
    be made in Pursuance thereof; and all Treaties made, or which
    shall be made, under the Authority of the United States, shall be
    the supreme Law of the Land; and the Judges in every State shall
    be bound thereby, any Thing in the Constitution or Laws of any
    State to the Contrary notwithstanding.
U.S. Cont. Art. VI, cl. 2.
12             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
         15
Bivens claims is not deficient for want of a notice-of-claims provi-
sion. Brown, 742 F.2d at 1504. The court explained that:

       [A] notice provision has a very different relationship to a
       cause of action than that of a statute of limitations, tolling
       provision, or survival rule.

       ....

       While these latter provisions all operate to define the point
       of repose, after which expectations become settled, the
       notice of claims provision does something different. Of
       course, if it is not complied with, and there are no grounds
       for waiver, it bars an action, and thus it acts to create settled
       expectations; but this is simply a penalty for noncompliance.
       The provision’s function is to compel notice so that the . . .
       defendant may investigate early, prepare a stronger case,
       and perhaps reach an early settlement. The need to apply
       traditional provisions of repose (statutes of limitations, toll-
       ing provisions, and survival rules) remains unchanged, since
       the notice provision has a purpose that is quite distinct.

       ....

       Because statutes of limitations are such universally familiar
       procedural aspects of litigation, and because they are so gen-
       erally understood as essential to a fair scheme of litigation,
       the judiciary is safe in assuming that Congress intended (or
       at least would have intended) to limit all congressionally
       created causes of action by statues of limitations. In other
       words, the judiciary can safely look at the absence of a limi-
       tations provision as a deficiency.

       The judiciary is on less secure ground, however, when it
       limits statutory or common law causes of action with proce-
  15
     See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcot-
ics, 403 U.S. 388 (1971) (authorizing claim for damages resulting from
the unconstitutional conduct of federal officials acting under color of fed-
eral law).
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                13
    dural rules embodying interests that are not as universally
    understood to be essential to fair litigation as are the repose
    interests embodied in traditional statutes of limitations. The
    absence of such rules in the cause of action cannot as easily
    be termed a deficiency.

Id. at 1506 (footnote omitted). In holding that § 1988 does not autho-
rize the application of notice rules to Bivens claims, the Brown court
observed that this conclusion was also supported by "the overwhelm-
ing majority of federal and state courts that have confronted the issue
of borrowing notice of claims provisions" under 42 U.S.C. § 1983. Id.
at 1509-10 (collecting cases).

   The fact that Brown and the decisions it cites were rendered in the
context of Bivens and § 1983 actions does not undermine our confi-
dence that the Rehabilitation Act is similarly not deficient without a
notice-of-claim provision. The core reasoning of these decisions—
that the interests served by notice-of-claim rules are not essential to
federal actions—is equally applicable to the Rehabilitation Act. As
the Supreme Court in Felder v. Casey, 487 U.S. 131 (1988), reasoned:

    Because statutes of limitation are among the universally
    familiar aspects of litigation considered indispensable to any
    scheme of justice, it is entirely reasonable to assume that
    Congress did not intend to create a right enforceable in per-
    petuity. Notice-of-claim provisions, by contrast, are neither
    universally familiar nor in any sense indispensable prereq-
    uisites to litigation, and there is thus no reason to suppose
    that Congress intended federal courts to apply such rules,
    which significantly inhibit the ability to bring federal
    actions.

Id. at 140 (internal quotations omitted) (emphasis added).

   In this case, the district court never addressed the issue of whether
the Rehabilitation Act is deficient for the lack of a notice-of-claims
provision. Instead, the district court held that Board of Regents v.
Tomanio, 446 U.S. 478 (1980), requires the application of the notice
provision to J.S.’s claim under the Rehabilitation Act. In Tomanio, the
Supreme Court held that when a federal court borrows a state limita-
14           J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
tions period pursuant to § 1988, it must also apply the state’s rule for
tolling the statute of limitations. Tomanio, 446 U.S. at 484-85. The
Supreme Court reasoned that rules for tolling a statute of limitations
are such "an integral part of a complete limitations policy," that it
would make little sense not to incorporate these rules when a limita-
tions period is borrowed pursuant to § 1988. Id. at 488. In particular,
Tomanio explained that:

     Any period of limitation is understood fully only in the con-
     text of the various circumstances that suspend it from run-
     ning against a particular cause of action. . . . In virtually all
     statutes of limitations the chronological length of the limita-
     tion period is interrelated with provisions regarding tolling,
     revival, and questions of application.

Id. at 485-86 (internal quotations omitted).

   The Supreme Court’s rationale in Tomanio, however, does not sup-
port the application of the Virginia notice rule to federal claims under
the Rehabilitation Act. This is because "a notice provision has a very
different relationship to a cause of action than that of a statute of limi-
tations, tolling provision, or survival rule." Brown, 742 F.2d at 1506.
"While these latter provisions all operate to define the point of
repose," id., a notice rule enables defendants to "investigate early,
prepare a stronger case, and perhaps reach an early settlement."
Felder, 487 U.S. at 142 (quoting Brown, 742 F.2d at 1506). These are
legitimate goals, to be sure, but very different from those fostered by
a statute of limitations. As a result, unlike the tolling provision at
issue in Tomanio, there is no basis for characterizing a notice-of-
claim requirement as "an integral part of a complete limitations pol-
icy." Tomanio, 446 U.S. at 488. Therefore, because a notice require-
ment functions independently and serves different purposes than a
statute of limitations, Brown, 742 F.2d at 1506, we conclude that
Tomanio does not support the incorporation of such rules into federal
actions pursuant to § 1988.

(2) Consistency Analysis

   Our conclusion that the Rehabilitation Act is not deficient for want
of a notice-of-claim requirement, by itself, precludes the application
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD               15
of the notice provision to J.S.’s claim under the Rehabilitation Act.
Jaworski, 684 F.2d at 500 (state law borrowed only where federal law
is deficient). Nevertheless, we discuss the remaining steps of the ana-
lytical framework under § 1988 to demonstrate that the application of
the notice requirement in this case would contravene an important
federal interest.

   As noted earlier, the defendants contend that the purposes served
by the Virginia notice rule are consistent with the goals underlying
the Rehabilitation Act. This contention alone, however, does not sup-
port the application of the notice requirement to federal claims under
the Rehabilitation Act. The notice requirement may serve objectives
similar to the those advanced by the federal statute; however, a state-
law provision that is incompatible with the Constitution is not subject
to borrowing under § 1988. Bass, 769 F.2d at 1188 (Section 1988
authorizes the adoption of state law "only if it is consistent with the
meaning and purpose of constitutional and federal statutory law.")
(emphasis added).

   For the reasons that follow, we conclude that the application of the
notice requirement to claims under the Rehabilitation Act would con-
travene the Supremacy Clause. Under Virginia law, the notice provi-
sion is not merely a procedural requirement, but instead an essential
element of the plaintiff’s cause of action and a condition precedent to
any right of action against the defendant. See Daniel v. City of Rich-
mond, 100 S.E.2d 763, 765 (Va. 1957) ("[T]he giving of the required
notice is mandatory and is an essential element of the plaintiff’s case,
which he must allege and prove."); see also Breeding ex rel. Breeding
v. Hensley, 519 S.E.2d 369, 373 (Va. 1999) (construing timely-notice
provision as condition precedent to right of action).

   This characterization precludes any attempt to incorporate the
notice provision into federal law pursuant to § 1988, since borrowing
such a requirement would engraft state-law elements upon a federal
statute in violation of the Supremacy Clause. The court in Brown
made this very observation in distinguishing the effect of borrowing
a state statute of limitations under § 1988 from the adoption of a state
notice-of-claims provision. Specifically, the court reasoned that we
may
16           J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
     safely posit that federal lawmakers, when setting out the ele-
     ments of a cause of action, do not usually intend that there
     should forever remain a remedy available once those ele-
     ments are established. It is much more difficult to assume
     that those lawmakers, when they set out the elements of a
     federal cause of action, would normally intend for additional
     and unstated elements to be also considered necessary, and
     for state law to be consulted to supply those missing (yet
     necessary) elements of the federal action. In particular,
     nothing in federal borrowing doctrine leads us to believe
     that state law can precondition the accrual of federal rights
     of action.

Brown, 742 F.2d at 1508 (emphasis added) (internal citations omit-
ted). "State law is not usually thought to add elements to federal rights
of action." Id. Nor did Congress "intend to assign to state courts and
legislatures a conclusive role in the formative function of defining and
characterizing the essential elements of a federal cause of action."
Wilson, 471 U.S. at 269. The application of the Virginia notice
requirement to J.S.’s federal claim under the Rehabilitation Act would
contravene the Supremacy Clause, and therefore § 1988 does not
authorize the borrowing of the notice provision in this case.

   Ultimately, because § 1988 does not authorize the application of
the Virginia notice requirement to J.S.’s claim under the Rehabilita-
tion Act, the district court’s order granting summary judgment to the
defendants on Count II of the Complaint was erroneous.

                        IV. 42 U.S.C. § 1983

   Finally, we address J.S.’s attempt to recover money damages under
§ 1983 for the defendants’ admitted violation of the IDEA. We clearly
disapproved of this practice in Sellers, observing that the IDEA’s
comprehensive remedial scheme "demonstrated Congress’ intent that
disabled children pursue claims to a free appropriate public education
solely through the remedial mechanisms established by the statute."
Sellers, 141 F.3d at 529 (citing Smith v. Robinson, 468 U.S. 992, 1009
(1984)). Accordingly, we held that "parties may not sue under section
1983 for an IDEA violation." Sellers, 141 F.3d at 529.
               J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                17
   J.S. contends that notwithstanding our holding in Sellers, our deci-
sion in Robinson v. Pinderhughes, 810 F.2d 1270 (4th Cir. 1987),
authorizes his claim for damages under § 1983. We disagree.
Although we permitted the plaintiffs in Pinderhughes to file a § 1983
action to enforce an administrative order under the Education of the
Handicapped Act ("EHA"),16 20 U.S.C. § 1400 et seq. (1987), the fac-
tual circumstances underlying our decision in Pinderhughes are
entirely different from the facts of the present case.

   After failing to obtain special education services from the Balti-
more City Public Schools, the plaintiffs in Pinderhughes requested a
due process hearing pursuant to the EHA. Pinderhughes, 810 F.2d at
1271. A hearing officer found that the city failed to comply with vari-
ous requirements of the EHA and accordingly rendered a decision in
the plaintiffs’ favor. Id. The city, however, refused to comply with the
administrative order. Id. The EHA contained no provision for the
enforcement of the order, and thus the plaintiffs were "left with a
favorable final administrative decision which they [were] powerless
to enforce upon the city." Id. at 1273.

   On the basis of these facts, we concluded that the EHA lacked an
enforcement mechanism for the plaintiffs to secure the rights they had
already won in the administrative proceeding. Accordingly, we autho-
rized the plaintiffs to secure the city’s compliance with the order by
means of a civil rights action under § 1983. In particular, we held that

       while the EHA was available to the child to have his sub-
       stantive rights established, it was not available to him to
       have them enforced. Thus, . . . the plaintiffs [are] permitted
       to pursue their remedy under § 1983 for deprivation of a
       right secured by the laws of the United States. Any constitu-
       tional right which the plaintiffs had was decided favorably
       to them in the administrative proceeding. The right which
       they seek to enforce here is to have the substantive decision
       in their favor carried out.
  16
    "The IDEA was originally named the Education of the Handicapped
Act, until renamed in 1990." Doe v. Boston Pub. Schs., 358 F.3d 20, 23
n.2 (1st Cir. 2004).
18           J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
Id. at 1274-75.

   Our holding in Pinderhughes resulted from the unusual circum-
stance in which a defendant openly flouted an administrative order
under the EHA. For this reason, we carefully observed that the gen-
eral prohibition against seeking damages under § 1983 for an IDEA
violation remained intact:

     Our decision is not approval of an end run around the EHA
     in order to circumvent or enlarge the remedies available
     under the EHA. The plaintiffs in fact did proceed under the
     EHA until the city simply declined to enforce the final deci-
     sion of the hearing officer. At that point, and not before,
     plaintiffs were entitled to rely upon § 1983.

Id. at 1275 (citation omitted).

   By contrast, the present action under § 1983 is precisely the kind
of "end run" around the IDEA that we warned against in
Pinderhughes. Unlike the situation in Pinderhughes, in which the
plaintiffs achieved a victory under the EHA but were powerless to
enforce it, the defendants in this case have not only conceded their
violation of the IDEA, but have tendered to J.S. all forms of relief that
he was entitled to receive under the statute, including: (1) an agree-
ment to comply with all applicable provisions of the IDEA concern-
ing J.S.’s right to a free and appropriate public education; and (2) an
award of costs and attorney’s fees. Having obtained exactly what he
was entitled to receive under the IDEA, J.S. cannot reasonably main-
tain that a deficiency in the statute’s remedial scheme justifies an
enforcement action under § 1983.

                                   V.

   We conclude that the district court erroneously held that J.S.’s
claim under the Rehabilitation Act is barred on account of his failure
to comply with the timely-notice provision of Va. Code Ann. § 51.5-
46(B). However, we agree with the district court that his claim under
42 U.S.C. § 1983 is foreclosed by our holding in Sellers. Accordingly,
the order granting summary judgment for the defendants on Counts
II and III of the Complaint is
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD                19
                        REVERSED IN PART, AFFIRMED IN PART,
                                            AND REMANDED.

TITUS, District Judge, concurring:

   I agree that the 180-day notice-of-claim provision under the Vir-
ginia Rights of Persons with Disabilities Act may not be applied to
bar J.S.’s Rehabilitation Act claim. However, I am concerned that our
decision may be misconstrued, albeit incorrectly, as endorsing the
exposure of a school system to separate liability under the Rehabilita-
tion Act where, at least under the circumstances of this case, it may
be inappropriate in light of the intent of Congress in enacting the
IDEA. Because of the procedural posture in the proceedings below,
the issue of potential liability under both the Rehabilitation Act and
the IDEA was not addressed or decided. Therefore, it would not be
appropriate for this Court to do so prior to a decision by the district
court. Nevertheless, I write separately in order to bring the issue to
the attention of the district court for its consideration on remand.

   The district court should consider whether Congress’ intent would
be furthered by subjecting the school system to additional damages
under the Rehabilitation Act, after it has admitted its liability under
the IDEA and J.S. has been afforded relief under the IDEA to remedy
that violation. As noted above, we cautioned in Pinderhughes that a
§1983 action could not be used to perform an "end run" around the
IDEA. Pinderhughes, 810 F.2d at 1275. In Sellers, we observed that
the intent of Congress was that the remedial mechanisms established
by the IDEA be pursued solely under its provisions in the absence of
bad faith or any gross misjudgment sufficient to support a claim of
discrimination under the Rehabilitation Act. Sellers, 141 F.3d at 529.
Similar concerns may exist in this case and I believe that they should
be addressed by the district court on remand. Unless the district finds
bad faith or gross misjudgment, I see little basis for separate liability
under the Rehabilitation Act.

   The interplay between the IDEA and the Rehabilitation Act was
addressed in Smith v. Robinson, 468 U.S. 992 (1984), where the
Supreme Court affirmed the First Circuit’s ruling that when a plaintiff
brings an action under both the EHA (the predecessor of the IDEA)
and the Rehabilitation Act, that plaintiff cannot obtain attorneys fees
20            J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD
because the EHA does not provide for such payment.1 Id. at 1019-21.
Significantly, the Court held that

      it is only in the EHA that Congress specified the rights and
      remedies available to a handicapped child seeking access to
      public education. Even assuming that the reach of §504 is
      coextensive with that of the EHA, there is no doubt that the
      remedies, rights and procedures Congress set out in the
      EHA are the ones it intended to apply to a handicapped
      child’s claim to a free appropriate public education.

Id. at 1019. In the wake of Smith v. Robinson, circuit courts rendered
decisions consistent with this clear opinion. See Doe v. Maher, 793
F.2d 1470, 1479-80 (9th Cir. 1986); Georgia Ass’n of Retarded Citi-
zens v. McDaniel, 740 F.2d 902, 902 (11th Cir. 1984).

   Effective August 5, 1986, Congress amended 20 U.S.C. §1415.
The amendment changed 1415(f), to state: "Nothing in this title shall
be construed to restrict or limit the rights, procedures, and remedies
available under the Constitution, title V of the Rehabilitation Act of
1973, or other Federal statutes protecting the rights of handicapped
children and youth[.]" The Fifth Circuit concluded that "Congress
read the Supreme Court’s decision in Smith and acted swiftly, deci-
sively, and with uncharacteristic clarity to correct what it viewed as
a judicial misinterpretation of its intent." Fontenot v. Louisiana Bd.
of Elementary and Secondary Educ., 805 F.2d 1222, 1223 (5th Cir.
1986). Currently, this "rule of construction" is codified in 20 U.S.C.
§1415(l).

   Upon remand, I believe that the district court should consider this
provision of the IDEA and its application in cases where a plaintiff
has been accorded relief under the IDEA. One district court has found
that when a plaintiff’s claims "only challenge the adequacy of special
education services . . . [those] claims are squarely within the ambit of
IDEA, which provides the sole remedy. The Rehabilitation Act claim
is redundant of the IDEA claim." Chuhran v. Walled Lake Consoli-
dated Schools, 839 F. Supp. 465, 475 (E.D. Mich. 1993). Other dis-
  1
    Unlike the predecessor EHA, the IDEA now authorizes an award of
attorneys fees. See 20 U.S.C. §1415(i)(3)(B).
             J.S. v. ISLE OF WIGHT COUNTY SCHOOL BOARD              21
trict courts agree. See Ft. Zumwalt School Dist. v. Missouri State Bd.
of Educ., 865 F. Supp. 604, 606-07 (E.D. Mo. 1994); Swift v. Rapides
Parish Public School System, 812 F. Supp. 666, 668 n.1 (W.D. La.
1993); Carey v. Maine School Administrative Dist. #17, 754 F. Supp.
906, 923 (D. Maine 1990) (stating in dictum that "plaintiffs may not
use the general remedial provisions of the [Rehabilitation Act] to
expand the scope of the remedies which are available under the
[EHA]. Plaintiffs may use the [Rehabilitation Act] only to pursue
those remedies available under the [EHA].").2

   There are, however, district courts that have read the amendment
to the IDEA to evince Congress’ intent "to provide that the EHA is
not an exclusive remedy, overruling Smith." Silano v. Tirozzi, 651 F.
Supp. 1021, 1024 (D. Conn. 1987). And, at least one district court did
permit recovery under both the Rehabilitation Act and the IDEA. P.N.
v. Greco, 282 F. Supp. 2d 221 (D.N.J. 2003). Unfortunately, the opin-
ion in Greco did not discuss the interplay between these two statutes
and merely stated, in conclusory terms, that "the requirements
imposed under §504 substantially duplicate those provided under the
IDEA[,] . . . [a]ccordingly, [two of the defendants] are liable under
§504 on the same theories that render them liable under the IDEA."
Id. at 241 (citation omitted).

   Upon remand, I believe that the district court should consider these
cases and the issue of whether, in the absence of bad faith or gross
misjudgment, a separate and additional remedy under the Rehabilita-
tion Act is appropriate when relief is awarded under IDEA.

  2
   Chuhran and Ft. Zumwalt School Dist. both rely on Smith for the
proposition that "the United States Supreme Court held that where the
IDEA provides a remedy, it is the exclusive avenue for redress." Chuh-
ran, 839 F. Supp. at 475; see Ft. Zumwalt School Dist., 865 F. Supp. at
606-07 ("[P]arents cannot rely on §504 of the Rehabilitation Act for
damages unavailable under IDEA."). Although these cases were decided
well after the amendment to §1415(l), neither addresses Congress’ reac-
tion to Smith and the subsequent amendment.